Name: Commission Regulation (EEC) No 1703/83 of 24 June 1983 altering the components used to calculate the differential amounts for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 6 . 83 Official Journal of the European Communities No L 166/5 COMMISSION REGULATION (EEC) No 1703/83 of 24 June 1983 altering the components used to calculate the differential amounts for colza, rape and sunflower seed amounts were fixed by Regulation (EEC) No 1254/83 (9), as last amended by Regulation (EEC) No 1629/83 (10) ; whereas, in the case of the pound sterling the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 for the period 15 to 21 June 1983 has changed by at least one point from the percentage used for the previous fixing ; whereas this fact should be taken into account when fixing the components used to calculate the differential amounts for colza, rape and sunflower seed where those components are already applied in respect of the Member States concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as amended by Regulation (EEC) No 1626/83 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1986/82 (6), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2300/73 of 23 August 1 973 (7), as last amended by Regulation (EEC) No 2136/82 (8), laid down detailed rules of application for Regulation (EEC) No 1569/72 ; whereas the components used to calculate the differential HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1254/83 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 27 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 162, 12. 6 . 1982, p. 6 . (3) OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 160 , 18 . 6 . 1983 , p. 6 . O OJ No L 167 , 25 . 7 . 1972, p. 9 . (6) OJ No L 215, 23 . 7. 1982, p. 10 . O OJ No L 236, 24 . 8 . 1973 , p. 28 . (8) OJ No L 223 , 31 . 7 . 1982, p. 88 . O OJ No L 133, 21 . 5 . 1983 , p . 29 . ( I0) OJ No L 160, 18 . 6 . 1983 , p . 13 . No L 166/6 Official Journal of the European Communities 25. 6 . 83 ANNEX Target price corrective (coefficient to be applied) Subsidy or refund corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 1 . Colza, rape and sunflower seed, processed for oil production in Germany or exported from that country : + 0,1 295 (a) + 0,1085 (b)  0.1295(a)  0,1 085(b) +   harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece  0,0503 (a) 0,0436 (b) 0,1295 (a) 0,1085 (b) 0.2154(a) 0,1581 (b) 0,1195 (a) 0,0983 (b) 0,1295 (a) 0,1085 (b) 0,0722 (a) 0,0498 (b) 0,1348 (a) 0,1 139(b) 0,1666 (a) 0,0786 (b) 2 . Colza, rape and sunflower seed, processed for oil production in the Netherlands or exported from that country : + 0,0833 (a) + 0,0678 (b)  0,0833 (a)  0,0678 (b) +  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece 0,0530 (a) 0,0456 (b) 0,0833 (a) 0,0678 (b) 0.1739(a) 0,1197 (b) 0,0729 (a) 0,0572 (b) 0,0833 (a) 0,0678 (b) 0,0231 (a) 0,0065 (b) 0,0890 (a) 0,0736 (b) 0,1 224 (a) 0,0367 (b) 3 . Colza, rape and sunflower seed, processed for oil production in the BLEU or exported from the BLEU : nil nil +   harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece 0,1487 (a) 0,1 21 7(b) 0,0909 (a) 0,0728 (b) 0,0114 0,0658 0,0335 (b) 0,0988 (a) 0,0556 (b) 0,0061 0,0426 (a) 25 . 6 . 83 Official Journal of the European Communities No L 166/7 Target price corrective (coefficient to be applied) Subsidy or refund corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 4. Colza, rape and sunflower seed, processed for oil production in Denmark or exported from that country : + 0,0113  0,0113 +  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece 0,1357 (a) 0,1090 (b) 0,0786 (a) 0,0607 (b) 0,0537 0.0218(b) 0,0013 0,1089 (a) 0,0663 (b) 0,0013 0,0174 0,0534 (a) 5 . Colza, rape and sunflower seed, processed for oil production in France or exported from that country :  0,1096 (a)  0,0589 (b) + 0,1096 (a) + 0,0589 (b) +   harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece 0,2746 (a) 0,1877 (b) 0,21 05 (a) 0,1360 (b) 0,1096 (a) 0,0598 (b) 0,1223 (a) 0,0710 (b) 0,1096 (a) 0,0598 (b) 0,1826 (a) 0,1286 (b) 0,1028 (a) 0,0524 (b) 0,0623 (a) 0,0943 (b)  6 . Colza, rape and sunflower seed, processed for oil production in the United Kingdom or exported from that country : + 0,0617  0,0617 +   harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece 0,0778 (a) 0,0524 (b) 0,0236 (a) 0,0066 (b) 0,0617 0.1544(a) 0.1139(b) 0,0510 0,0617 0,0675 0,1017 (a) 0,0303 (b) No L 166/8 Official Journal of the European Communities 25 . 6 . 83 Target price corrective (coefficient to be applied) Subsidy or refund corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 7 . Colza , rape and sunflower seed, processed for oil production in Ireland or exported from that country : nil nil +  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece 0,1487 (a) 0,1217 (b) 0,0909 (a) s 0,0728 (b) 0,0114 0,0658 0,0335 (b) 0,0988 (a) 0,0556 (b) 0,0061 0,0426 (a) 8 . Colza, rape and sunflower seed, processed for oil production in Italy or exported from that country :  0,0062 + 0,0062 +   harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece 0,1558 (a) 0,1286 (b) 0,0977 (a) 0,0794 (b) 0,0062 0,0177 0,0062 0,0724 0,0398 (b) 0,0932 (a) 0,0498 (b) 0,0367 (a) 9 . Colza, rape and sunflower seed, processed for oil production in Greece or exported from that country :  0,0445 (a) + 0,0324 (b) + 0,0445 (a)  0,0324 (b) +   harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece 0,1999 (a) 0,0853 (b) 0,1 395 (a) 0,0381 (b) 0,0445 (a) 0,0564 (a) 0,0445 (a) 0,1132 (a) 0,03 13(b) 0,0381 (a) 0,0324 (b) 0,0586 (a) 0,0862 (b) 0,0213 (b) 0,0324 (b) 0,0383 (b) (a) Applies where the amount of aid or refund has not been fixed in advance , or, where this amount is fixed in advance , to an aid or export refund subject to advance fixing after this Regulation comes into force , for placement under control/exportation before the end of the 1982/83 marketing year for colza , rape and sunflower seed, as appropriate . (b) Applies to an aid or export refund subject to advance fixing after this Regulation comes into force, for placement under control/exportation after the beginning of the 1983/84 marketing year for colza, rape and sunflower seed, as appropriate .